ePlus inc.
FY 2009 Executive Incentive Plan


1.  
Purpose



The ePlus inc. Executive Incentive Plan (the “Plan”) is designed to provide
additional incentive for Executive employees of ePlus inc. (the “Company”) and
its subsidiaries by awarding performance-based cash incentive
compensation.  Such awards will be designed to retain or attract, and to provide
additional incentive to Executives having regard for their individual
performance, business unit performance, contributions to the Company and other
appropriate considerations.


2.  
Administration



(a) The Plan shall be administered by the ePlus Compensation Committee which
consists of select members of the Board of Directors of the Company, each of
whom qualifies as a “non-employee director”” within the meaning of Rule 16b-3
(“Rule 16b-3”) promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and an
“outside director” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”) (directors meeting both such requirements
being hereinafter referred to as “Qualified Directors”), which Compensation
Committee shall be composed of not less than the minimum number of Qualified
Directors from time to time required by Rule 16b-3 or Section 162(m).  The
Compensation Committee shall have full authority to establish rules for the
administration of the Plan and to make administrative decisions regarding the
Plan or awards hereunder.  The Compensation Committee may delegate its functions
hereunder to the extent consistent with applicable law.


(b)  Determination binding.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan, any award, or any award agreement or certificate shall
be with and in the sole discretion of the Compensation Committee, may be made at
any time, and shall be final, conclusive, and binding upon all person, including
the Company, any subsidiary, any participant, any holder or beneficiary of any
award, and any employee of the Company or any subsidiary.


3.  
Awards



(a) Determination of Participation and Award Amounts.  The Compensation
Committee will determine participants in the Plan and the terms and amounts of
each participant’s minimum, target and maximum award opportunities hereunder.


(b) Award Type.  Incentives shall be awarded in the form of annual cash payments
of specified percentages of base salary, which are paid based upon the
achievement of pre-established annual corporate, unit and/or individual
performance objectives.
 
 
 

 
 
(c) Earning Awards.  Awards shall be paid hereunder to the extent the Company
and the participant, achieve Performance Goals as specified by the Compensation
Committee consistent with Section 8(c).  Each participant's award opportunity
shall be computed based upon a percentage of such participant's annual base
salary and shall be denominated in cash in a proportion as determined by the
Compensation Committee.  Each award agreement will identify the minimum, target
and maximum levels of performance required for payment of the related award.
 
(d)  Award Period.  The Compensation Committee shall fix the period during which
performance is to be measured and the time at which the value of the Annual
Incentive is to be paid.


4.  
Participants



Nothing in the Plan shall prevent a participant from being included in any other
employee benefit or stock option or purchase plan of the Company or from
receiving any other compensation provided.  Neither the Plan nor any action
taken thereunder  shall be understood as giving any person any right to be
retained in the employ of the Company or any subsidiary, nor shall any person
(including participants in a prior year) be entitled as of right to be selected
as a participant in the Plan any subsequent year.


5.  
Amendment/Termination of the Plan



The Compensation Committee may amend, suspend, or terminate the Plan in whole or
in part at any time; provided, however, that if in the judgment of the Committee
such amendment or other action would have a material effect on the Plan, such
amendment or other action must be taken by the Board of Directors.


6.  
Termination of Employment; Transfer Restrictions



(a)  In the event of a conflict between this Executive Incentive Plan and an
individual’s Employment Agreement, the terms of the Employment Agreement shall
prevail. Furthermore, the Employment Agreement shall control in any matter on
which this Executive Incentive Plan is silent.


(b) If a participant’s employment with the Company terminates due to death,
disability or retirement, the Compensation Committee may in its discretion make
a payment to the participant or his beneficiary, as the case may be,  up to an
amount equal to the value of the target award for the relevant performance
period in which the termination occurs, multiplied by a fraction, the numerator
of which is the number of months (including partial months) in the period
beginning on the first day of the relevant performance period and ending with
the date as of which the participant’s employment with the Company so
terminated, and the denominator of which is the number of months in such
performance period.
 
2
 

 


(c) No award, and no right under any award shall be assignable, alienable,
saleable, or transferable by a participant other than by will or by the laws of
descent and distribution.  Each award, and each right under any award, shall be
payable only to the participant, or, if permissible under applicable law, to the
participant’s guardian or legal representative and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company.


7.  
Effectiveness



The Plan shall become effective on the date it is approved by the current
sitting Chairman of the Compensation Committee as indicated by his signature on
this plan document (the “Effective Date”).


8.  
Criteria



(a) Covered Employees.  The provisions of this Section 8 shall be applicable to
awards under the Plan to “Covered Employees” if the Compensation Committee so
provides at the time of grant (such awards being referred to as “Covered
Awards”).  For purposes of this Section 8, “Covered Employees” means
participants in the Plan who are designated by the Committee prior to the grant
of an award hereunder who are, or are expected to be at the time taxable income
will be realized with respect to the award, “Covered Employees” with the meaning
of Section 162(m) of the Code.


(b) Determinations.  Covered Awards shall be made subject to the achievement of
one or more pre-established Performance Goals (as defined below), in accordance
with procedures to be established by the Committee from time to
time.  Notwithstanding any provision of the Plan to the contrary, the
Compensation Committee shall not have discretion to waive or amend such
Performance Goals or to increase the amount payable pursuant to Covered Awards
after the Performance Goals have been established; provided, however, that the
Compensation Committee may, in its sole discretion, reduce the amount that would
otherwise be payable with respect to any Covered Award.


(c) Performance Goals.  “Performance Goals” under the Plan will be established
by the Compensation Committee prior to the time the grant is made and is based
upon the attainment of targets expressed in both the financial performance and
the individual performance (MBO) components of the plan.


(d) Written Certification; Maximum Annual Award.  No payment shall be made
pursuant to a Covered Award unless and until the Compensation Committee shall
have certified in writing that the applicable Performance Goals have been
attained.  The maximum amount payable pursuant to a particular Covered Employee
for any fiscal year shall be $500,000.
 
3
 

 
 
(e) Deferrals.  The Compensation Committee may from time to time establish
procedures pursuant to which Covered Employees will be permitted or required to
defer receipt of awards under the Plan.


(f) Composition of the Compensation Committee.  Notwithstanding any other
provision of the Plan, for all purposes involving Covered Awards, the
Compensation Committee shall consist of at least three members of the Board,
each of whom is an “outside director” within the meaning of Section 162(m).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

